—In an action to recover damages for personal injuries, the third-party defendant ISS International Service Systems, Inc., appeals from so much of an order of the Supreme Court, Rings County (Barron, J.), dated November 28, 2000, as denied its motion for summary judgment dismissing the third-party complaint.
Ordered that the appeal from the order is dismissed, with costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]; Richards v Daily News Distrib. Corp., 294 AD2d 479 [decided herewith]). Florio, J.P., S. Miller, Schmidt and Cozier, JJ., concur.